Citation Nr: 1002278	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for hypertension.

2.  Entitlement to a compensable disability evaluation from 
December 30, 2004 to May 5, 5008, and a disability evaluation 
greater than 10 percent from May 5, 2008 to the present, for 
peripheral neuropathy of the left (non-dominant) upper 
extremity, as secondary to diabetes mellitus.

3.  Entitlement to a compensable disability evaluation from 
December 30, 2004 to May 5, 5008, and a disability evaluation 
greater than 10 percent from May 5, 2008 to the present, for 
peripheral neuropathy of the right (dominant) upper 
extremity, as secondary to diabetes mellitus.

4.  Entitlement to a compensable disability evaluation from 
December 30, 2004 to May 5, 5008, and a disability evaluation 
greater than 10 percent from May 5, 2008 to the present, for 
peripheral neuropathy of the left lower extremity, as 
secondary to diabetes mellitus.

5.  Entitlement to a compensable disability evaluation from 
December 30, 2004 to May 5, 5008, and a disability evaluation 
greater than 10 percent from May 5, 2008 to the present, for 
peripheral neuropathy of the right lower extremity, as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In September 2009, the Veteran was scheduled for a Travel 
Board hearing at the RO, for which he failed to appear.  The 
appellant has not submitted a timely request to postpone the 
hearing, therefore the Board will proceed with its appellate 
consideration as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704





FINDINGS OF FACT

1.  The Veteran does not have diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

2.  The Veteran has incomplete paralysis of the median nerve 
in each upper extremity, which is moderately severe.

3.  The Veteran has incomplete paralysis of the sciatic nerve 
in each lower extremity which is moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for higher ratings for peripheral neuropathy 
of the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.21, 4.124a, Diagnostic Codes 8510-8519 (2009).

3.  The criteria for a higher rating for peripheral 
neuropathy of the right upper extremity from May 5, 2008 to 
the present have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.124a, 
Diagnostic Codes 8510-8519 (2009).

4.  The criteria for higher ratings for peripheral neuropathy 
of the left and right lower extremities from May 5, 2008 to 
the present have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.124a, 
Diagnostic Codes 8520-8529 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

2.  Hypertension

The Veteran is currently rated at 10 percent disabling for 
hypertension.  He maintains that his hypertension merits a 
higher evaluation.

Under the Rating Schedule, hypertensive vascular disease is 
evaluated by application of Diagnostic Code 7101.  A 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or is the minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  

A 20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

In an August 1987 rating decision, the RO granted service 
connection for hypertension at an initial evaluation of 10 
percent disabling from separation.  A November 2001 rating 
decision continued the 10 percent evaluation.  The Veteran 
filed the current increased rating claim in July 2004.  An 
April 2005 rating decision continued the 10 percent 
evaluation and the Veteran appealed.

The Veteran received a VA medical examination in January 
2005.  The examiner noted the results of a cardiac evaluation 
from March 2003, which indicated a normal sinus rhythm by 
EKG, and Holter monitor readings showing sinus rhythm with 
occasional premature ventricular contractions and premature 
atrial contractions, with no significant pauses.  A Thallium 
test reflected interior wall ischemia with scar tissue.  The 
examiner noted that a cardiac catheterization was performed 
with no stents or other measures required.  The Veteran 
reported treatment by medications, including Lisinopril, 
hydrochlorothiazide, Atenolol, and aspirin.

Upon physical examination, three blood pressure readings were 
taken with the results 151/81, 155/73, and 162/74, providing 
evidence against this claim.  Auscultation of the heart 
revealed regular rate and rhythm with a rate of approximately 
60 beats per minute.  There was no murmur, no evidence of 
cardiac enlargement as to auscultation and percussion, and no 
evidence of hypertensive heart disease.  The examiner noted 
no evidence of complications of hypertension.  Chest X-ray 
was normal aside from minimal aortic atherosclerotic disease.  
An EKG showed normal sinus rhythm and a nonspecific T-wave 
abnormality, with no significant change from the December 
2003 EKG.  The examiner diagnosed essential hypertension and 
atherosclerotic cardiovascular disease.

The Veteran was afforded a VA heart examination in June 2007.  
Blood pressure was 140/80.  Heart sounds were regular with no 
murmurs or gallops, no bruits, and no edema.  The heart was 
normal in size by examination and X-rays.  

The Veteran was afforded another VA hypertension examination 
in July 2008.  The Veteran reported treatment with Atenolol, 
amlodipine/benazepril, and HCTZ.  The examiner noted that the 
Veteran's hypertension was under "fairly good control with 
no side effects", providing highly probative evidence 
against this claim.  

Upon physical examination, three blood pressure readings were 
taken with the results 148/72, 145/73, and 160/74, providing 
evidence against this claim.  Heart sounds were regular with 
no murmurs, no gallops or edema or organomegaly, and no 
jugular venous distention.  The examiner found normal cardiac 
size and no heart failure.  The examiner diagnosed 
hypertension and ASHC as likely as not related to both 
hypertension and diabetes mellitus type II (50%/50%) with 
subclinical coronary artery disease.

All results above, as well as private records submitted by 
the Veteran, provide evidence against this claim, clearly 
indicating that the higher criteria are not met throughout 
the effective period.  As outlined above, at no time has the 
Veteran's hypertension demonstrated the criteria for a 20 
percent evaluation.

In summary, the schedular criteria for the next higher, 20 
percent, rating for hypertension are not met, and such rating 
is not warranted.  The facts and examinations cited above 
provide negative evidence against the Veteran's claim and 
show that his hypertension does not meet the diagnostic 
criteria for a 20 percent evaluation.  Upon a complete review 
of the evidence of record, the Board finds no basis to award 
a disability rating greater than 10 percent for the Veteran's 
hypertension.  38 C.F.R. § 4.7.  

3.  Peripheral neuropathies

In July 2004, the Veteran filed a claim for service 
connection for peripheral neuropathies of both lower 
extremities, as secondary to diabetes mellitus.

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Under the Rating Schedule, peripheral neuropathy of the upper 
extremities is evaluated by application of Diagnostic Codes 
8510 through 8519.  

For mild incomplete paralysis of the median nerve, a 10 
percent evaluation is warranted for either the dominant or 
non-dominant hand.  For moderate incomplete paralysis of the 
median nerve, a 20 percent evaluation is warranted for the 
non-dominant hand and a 30 percent evaluation is warranted 
for the dominant hand.  For severe incomplete paralysis of 
the median nerve, a 40 percent evaluation is warranted for 
the non-dominant hand and a 50 percent evaluation is 
warranted for the dominant hand.

Peripheral neuropathy of the lower extremities is evaluated 
by application of Diagnostic Codes 8520 to 8530.  A 10 
percent evaluation is warranted for incomplete paralysis of 
the sciatic nerve which is mild, a 20 percent evaluation is 
warranted for moderate symptoms, a 40 percent evaluation is 
warranted for moderately severe symptoms, and a 60 percent 
evaluation is warranted for severe symptoms with marked 
muscular atrophy.

The Veteran was afforded a VA diabetes examination in March 
2005.  The examiner noted that the Veteran first manifested 
axonal distal polyneuropathy in about 1988 with typical 
numbness, tingling, and burning in the feet.  A neurological 
examination revealed a stocking glove distribution of 
sensation loss.  Motor examination was normal.  Upon 
examination of the extremities, the examiner noted no ulcers 
or ischemia and normal pulses.  The examiner diagnosed 
peripheral neuropathies that were present prior to the onset 
of diabetes mellitus and had been contributed to by the 
diabetes but not to an appreciable degree.  The examiner 
opined that "certainly no one could estimate the percentage 
of contribution by the onset of diabetes.  At this point it 
appears negligible, as findings are essentially stable for 
the last years."

The Veteran was afforded a VA peripheral nerves examination 
in March 2005 as well.  He reported that the peripheral 
neuropathies had been present since at least 1988.  The 
examiner noted a prior history of alcohol abuse and opined 
that the etiology of the neuropathy is likely ethanol 
induced, providing evidence against this claim.  

The examiner noted that early signs of diabetes manifested in 
2003 and opined that the neuropathy had not changed 
significantly since the onset of diabetes.  The Veteran 
reported numbness and tingling as well as loss of sensation 
and burning paresthesias in the feet up to the knees and now 
in the fingertips.  The distal peripheral nerves were noted 
to be involved as sensory in a stocking glove distribution.

Upon physical examination, there was loss of pin prick 
sensation to the knees bilaterally and to the wrists in the 
upper extremities.  There was no muscle wasting, atrophy, or 
weakness noted.  Reflexes were none at the ankles, trace at 
the knees, and normal at the elbows.  No joints were found to 
be affected.  The examiner diagnosed distal axonal sensory 
polyneuropathy, most likely due to prior alcohol abuse with 
minimal additional contribution later by diabetes mellitus.  
The examiner stated that there is no way to accurately 
determine how much contribution to the neuropathy the 
diabetes had made, but clinically it appeared negligible as 
the findings were basically stable.

The Board finds that these reports provide evidence against 
these claims, as the peripheral neuropathies were found to be 
mild and not yet aggravated by diabetes mellitus.

The RO issued a rating decision in April 2005 granting 
service connection for diabetes mellitus with peripheral 
neuropathy at 10 percent disabling effective December 30, 
2004.  The RO noted that noncompensable complications like 
peripheral neuropathy of the upper and lower extremities are 
part of the diabetic process and included in the evaluation 
assigned.  The RO noted that the peripheral neuropathies pre-
existed the diabetes mellitus at a mild severity, and that 
the diabetes mellitus had not yet aggravated the symptoms of 
peripheral neuropathy.  Therefore, the 10 percent evaluation 
each extremity merited for mild severity was deducted and a 
noncompensable evaluation was awarded.

The Veteran appealed, arguing that his peripheral 
neuropathies merited separate compensable evaluations.

The Veteran was afforded another VA peripheral nerves 
examination in May 2008.  He reported a burning sensation and 
paresthesias in both feet and both hands.  He reported no 
precipitating or aggravating or alleviating factors to his 
symptoms.  He reported diffuse fatigue and that functionally 
his activities are very slow-paced.  Treatment was with 
Gabapentin with questionable relief.

Upon physical examination, ambulation was guarded.  The 
examiner noted that peripheral nerves in all extremities were 
involved.  Sensory was diminished in both lower extremities 
and both upper extremities in a stocking and glove fashion.  
There was no focal muscular atrophy.  The Veteran was 
ambulating with a right short leg brace due to an unrelated 
ankle disability.  The examiner noted that all four 
extremities were affected and no joints were affected.  DTR 
was sluggish but symmetrical.  

The examiner diagnosed "moderately severe" peripheral 
neuropathy of all four extremities more likely than not 
related to diabetes mellitus.

Pursuant to these results, the RO issued a rating decision in 
May 2008 granting separate evaluations of 10 percent for each 
of the four extremities, effective May 5, 2008, the date of 
the examination.  The RO found that the peripheral neuropathy 
in all four extremities met the criteria for a moderate 
evaluation of 20 percent, deducted the pre-existing baseline 
mild severity that warranted 10 percent, resulting in a 10 
percent evaluation for each extremity.

The Board finds that the May 2008 VA examination indicates 
moderately severe symptoms of peripheral neuropathies in the 
upper and lower extremities.  However, the Board finds that 
several of the RO's calculations were erroneous.  

For the left (non-dominant) upper extremity, symptoms of 
moderate severity warrant a 20 percent evaluation.  Taking 
into account the mild baseline severity of the pre-existing 
symptoms prior to aggravation by diabetes mellitus (which the 
Board believes to be a correct basis to evaluate the 
disabilities at issue as there is clear evidence of a prior 
problem unrelated to diabetes aggravation), the Board deducts 
10 percent and finds that the left upper extremity merits a 
10 percent evaluation from May 5, 2008.  With respect to the 
left upper extremity, the RO's award is accurate.

For the right (dominant) upper extremity, symptoms of 
moderate severity warrant a 30 percent evaluation.  Deducting 
10 percent for the mild pre-existing baseline symptoms, the 
Board finds that the right upper extremity merits a 20 
percent evaluation from May 5, 2008.

For the lower extremities, symptoms that are moderately 
severe warrant a 40 percent evaluation.  Deducting 10 percent 
for the mild baseline pre-existing symptoms, the Board finds 
that each lower extremity merits a 30 percent evaluation from 
May 5, 2008.

The evidence, including private records submitted by the 
Veteran, clearly indicates that the higher criteria for 
moderate symptoms are not met prior to May 5, 2008, and 
indicating that the criteria for severe symptoms are not met 
throughout the effective period.  

In summary, the schedular criteria for the next higher, 20 
percent, rating for peripheral neuropathy of the left upper 
extremity are not met, and such rating is not warranted.  A 
separate compensable evaluation is not warranted prior to May 
5, 2008.

The schedular criteria for a 20 percent rating for peripheral 
neuropathy of the right upper extremity are met from May 5, 
2008 to the present only.  A separate compensable evaluation 
is not warranted prior to May 5, 2008.

The schedular criteria for 30 percent ratings for peripheral 
neuropathy of each lower extremity are met from May 5, 2008 
to the present only.  Separate compensable evaluations are 
not warranted prior to May 5, 2008.

The facts and examinations cited above provide negative 
evidence against the Veteran's claims and show that his 
peripheral neuropathies of all four extremities do not meet 
the diagnostic criteria for higher evaluations, beyond that 
granted by the Board.  Without the results of the 2008 
examination report, there would be no basis to grant these 
claims as all other medical evidence supports lower 
evaluations. 

Upon a complete review of the evidence of record, the Board 
finds no additional basis to award higher disability ratings 
for the Veteran's peripheral neuropathies of the upper and 
lower extremities.  38 C.F.R. § 4.7.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, February 2005, March 2006, 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA records and the Veteran provided private 
records.  The Veteran was afforded VA examinations in January 
2005, March 2005, June 2007, May 2008, and July 2008.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

A higher disability rating for hypertension is denied.

A higher disability rating for peripheral neuropathy of the 
left upper extremity is denied.

A 20 percent disability rating for peripheral neuropathy of 
the right upper extremity is awarded from May 5, 2008 to the 
present.

A 30 percent disability rating for peripheral neuropathy of 
the left lower extremity is awarded from May 5, 2008 to the 
present.

A 30 percent disability rating for peripheral neuropathy of 
the right lower extremity is awarded from May 5, 2008 to the 
present.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


